Title: To Benjamin Franklin from Madame Moursan de Romas, 18 January 1778
From: Romas, —— Moursan de, Madame
To: Franklin, Benjamin


Tres Illustre, tres savant et exellent seigneur
Nerac, en gascogne ce 18e Janvier 1778

Quoique je n’aye pas l’honneur d’etre conüe de Votre Exellence, le nom de feu mon mari, Monsieur de romas Lieutenent assessur au presidial de nerac, et un des menbres de l’academie des sciences de bordeaux, qui a travaille avec succes seur l’eléctricité, et que meme a Cette occassion, a eu l’honneur d’ecrire et de recevoir reponce de VE: toutes ces sirconstences m’animent a oser interrompre le pretieux temps de VE. et Luy envoyer le memoire ci joint, consernant un ouvrage fait, par mon mari, rellatif a la navigation, et promts viremens dans un Combat naval, ou pour eviter un ecueil. Il m’a laissé tous ces manuscrits, avec les figures de la machine, tout de son Invention. Plusieurs personnes de la ville de bordeaux, luy conseillerent de son vivent de presenter cet ouvrage au ministere d’angleterre, ou il auroit eté acuilly avec toute la satisfaction de M. Lauthey [?] mais mon mari l’a toujours reffusé, par une delicatesse de patriotisme, qu’il a preferé a tout Interet particulier, que sans doute Lui auroit fait les anglois.
En attendent que la foiblesse de sa santé ainsi que les affaires de cette ville, du pois dequels il etoit toujours acablé, Luy permissent de se presenter luy meme au ministere a versailles, la mort l’a surpris, en me laisant tres infirme, et paralitique.
Aujourd’huy que je compte, ou du moins je le dezire hardament, que les Interets des braves ameriquains sont et seront a jamais inseparables de ceux de la france ma patrie, je suis tres persuadée que sy mon mari étoit en vie, Il ne manqueroit pas de presenter a VE. son ouvrage; a son defaut j’anbrasse cette occassion en me faisant un vrai plaisir de le presenter a VE. qui saura juger mieux que personne de son merite; Je rappellerai seulment que j’ay entendu a plusieurs reprises, de mon mari, que les effets etoit inmanquables, et qu’autre [outre] les avantages dont Il avoit les pruves, on pourroit perfectionner cette machine, au point de decouvrir bin d’autres utilites, que l’experience faite par des sçavants, dans les mathematiques, et dans la navigation pourroit aprofondir.
Je ne cacherai pas a VE. le Chagrin de ne pouvoir Luy offrir, et a sa brave nation americaine, cet ouvrage, avec cette generosite dont je vous assure que mes sentimens sont succeptibles, feû mon mari m’ayant laissé peu de bien, je me propose que VE. voudra bien m’en tenir compte comme elle jugera le plus apropos, dans le cas que les effets de l’ouvrage repondent au but que le susdit mon mari s’etoit proposé. En attendent la reponse de VE. que Je prie de me faire en françois, Je ne cessaire [cesserai] de faire des voeux continuels au tout puisant pour l’heureux succes des armées de vos braves Compatriotes, ainsi que pour la Continuation de la vie de VE. J’ay l’honneur d’etre avec la plus haute Consideration, et le plus profond respect Votre tres humble et tres obeissante servante
MOURSAN DE ROMAS
 
Notation: Romas New Rudder
